FILED

NOV 1 5 2013

UNmn) sTATEs i)is'rizic'r coURT mm u s mma & Bankmptcy

FOR THE DISTRICT 0F COLUMBIA courts forthe Districtof Columbla

ANDRE MAURICE COOK, )
)

Plaintiff, )

)

v ) Civil Action No. 13-1171

)

CORRECTIONS CORPORATION )
OF AMERICA, )
)

Defendant. )

MEMORANDUM OPINION

The Court has allowed the above-captioned action to be provisionally filed. Bef0re the
Court would consider the plaintiff s complaint and application to proceed in forma pauperi's, the
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was confined 28 U.S.C. § 1915(a)(2). To date the plaintiff has
not submitted the required financial information. Accordingly, the Court will deny his
application to proceed fn forma pauperis and will dismiss the complaint without prejudice.

An Order accompanies this Memorandiun Opinion_

    

United States District Ju ge

DATE: gpi , /5/ Q¢'ii'j